PER CURIAM.
Upon consideration of the issues briefed by the parties we hereby grant the appellees’ motion to affirm the judgment of the District Court.
Although the Cost of Living Council’s failure to give specific reasons for its grant of an exemption from price controls for postal rate increases, 6 C.F. R. § 101.34(a), makes the task of judicial review more difficult, there is enough before us to demonstrate that the exemption was consistent with the standards designed to prevent “gross inequities” and “hardships” set forth in § 203(b)(2) of the Economic Stabilization Act of 1970, as amended, Pub.L. No. 92-210 (1971). In the future, however, the Cost of Living Council should make explicit the bases of its judgment that an exemption granted comes within the specific criteria established by the Act.
Because of the creation of a valid exemption in this case, the appellants’ point regarding the failure by either the Cost of Living Council or the Price Commission to hold a hearing under § 207(c) of the Act before an increase in rates was approved has become moot.
Judgment affirmed.